                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA
                                                    Crim. No. 19-10333-MLW
               V.



HILDEGAR CAMARA,
                                                      FILED UNDER SEAL'
        Defendant


                             JOINT RESPONSE TO COURT ORDER

        By and through the undersigned Assistant U.S. Attorney and defense counsel, the parties

jointly respond to the Court's September 11, 2019 Memorandum and Order, ECF Dkt. No. 17, as

follows:


        Sealing of the cooperation agreement is no longer requested.




                                                            Respectfully submitted,

        HILDEGAR CAMARA                                     ANDREW E. LELLING
        Defendant                                           United States Attorney

By:     /s/Paul V. Kelly, Esq.                      By:     /s/ Zacharv R. Hafer
        PAUL V. KELLY                                       ZACHARY R. HAFER
                                                            Assistant U.S. Attorney




Date:   September 16, 2019




'       The parties are temporarily filing this submission under seal only because the Court's
September 11, 2019 Memorandum and Order, ECF Dkt. No. 17, is under seal. The parties have
no objection to this submission being publicly docketed upon receipt by the Court.
